Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-19 (dated 02/11/2021) are pending in this application.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group 1: Claims 1-10 and 16, drawn to a composition, comprising: a fusion protein comprising a) a first polypeptide of interest; and b) a first protease and a substrate for said protease … .
	Group 2: Claims 11-15 and 17, drawn to a nucleic acid encoding the fusion protein of Group I… and a kit comprising said nucleic acid.
	Group 3: Claims 18-19, drawn to a method of modulating activity or function of a polypeptide of interest, comprising contacting the cell comprising the nucleic acid \ of Group II.
	The inventions listed as Groups’ 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following categories:
1) A product and a process specially adapted for the manufacture of said product or
2) A product and process of use of said product; or
3) A product, a process specially adapted for the manufacture of said product and a use of said product; or
4) A process and an apparatus or means specifically adapted for carrying out the said process; or
5) A product, a process specially adapted for the manufacture of said product and an apparatus or means specifically designed for carrying out the said process.
37 CFR 1.475(c) states: If an application contains more or less than one of the combination of categories of in an invention set forth in paragraph (b) of this section, unity of invention might not be present.
In addition, the PCT does not provide for multiple products or methods within single application, therefore, unity of invention is lacking with regard to Groups’ 1-3; see 37 CFR 1.475. 37 CFR 1.475 (d) also states: If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) 1.47(c).
37 CFR 1.475(e) further states; the determination whether a group of invention is so linked as to form a single inventive concept shall be without regard to whether the inventions are claimed in separate claims or as alternative within a single claim.
	The inventions listed as Groups’ 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: a fusion protein comprising a) a first polypeptide of interest; and b) a first protease and a substrate for said protease … as claimed in Groups’ 1-3 do not share a corresponding special technical feature, because the prior art clearly, either anticipates or renders Groups’ 1-3 obvious however, this shared technical feature does not represent a contribution over prior art, because this shared technical feature is previously made obvious see references US 2010/0041092 A1 and further in view of US 2016/0223529 … cited in ISA/210-ISR 237 dated 10/03/2018 and filed with the instant application. Therefore, the only shared technical feature of these claims, a) a first polypeptide of interest; and b) a first protease and a substrate for said protease … as claimed in Groups’ 1-3, does not constitute a special technical feature as defined in PCT Rule 13.2 as it is not a feature which defines a contribution of the claimed invention makes over the prior art. 
Searching more than one of Groups’ 1-3 would represent a burden on the Office for the following reasons. A search of any one of the products of Groups’ 1-2 would not encompass a search of any of the other products method of making and their use, or vice versa, because said methods are not the only methods of making or using said products. These inventions lack Unity of Invention for the reasons given above. Furthermore, each invention has acquired a separate status in the art due to their recognized divergent subject matter and, thus, searching more than one invention would be a burden on the Office. Therefore, restriction for examination purposes, as indicated, is proper.
Rejoinder of restricted inventions
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitation of the allowable product claim will be rejoined in accordance with the provisions of M.P.E.P. 821.04. Process claims that depend from or otherwise include all the limitation of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after allowance are governed by 37 C.F.R. 1.312.
	In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that process claims should be amended during prosecution either to maintain dependency on the product claims or otherwise include the limitation of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652